 


115 HR 2792 EH: Control Unlawful Fugitive Felons Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
115th CONGRESS1st Session 
H. R. 2792 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend the Social Security Act to make certain revisions to provisions limiting payment of benefits to fugitive felons under titles II, VIII, and XVI of the Social Security Act. 
 
 
1.Short titleThis Act may be cited as the Control Unlawful Fugitive Felons Act of 2017.  2.Revisions to provisions limiting payment of benefits to fugitive felons under title xvi of the social security act (a)Fugitive felon warrant requirementSection 1611(e)(4)(A)(i) of the Social Security Act (42 U.S.C. 1382(e)(4)(A)(i)) is amended— 
(1)by striking fleeing to avoid and inserting the subject of an arrest warrant for the purpose of;  (2)by striking the place from which the person flees the first place it appears and inserting the jurisdiction issuing the warrant; and  
(3)by striking the place from which the person flees the second place it appears and inserting the jurisdiction.  (b)Probation and parole warrant requirementSection 1611(e)(4)(A)(ii) of such Act (42 U.S.C. 1382(e)(4)(A)(ii)) is amended to read as follows: 
 
(ii)the subject of an arrest warrant for violating a condition of probation or parole imposed under Federal or State law..  (c)DisclosureSection 1611(e)(5) of such Act (42 U.S.C. 1382(e)(5)) is amended— 
(1)by striking any recipient of and inserting any individual who is a recipient of (or would be such a recipient but for the application of paragraph (4)(A)); and  (2)by striking the recipient each place it appears and inserting the individual.  
(d)Effective dateThe amendments made by this section shall be effective with respect to benefits payable for months that begin on or after January 1, 2021.   Passed the House of Representatives September 28, 2017.Karen L. Haas,Clerk.  